Citation Nr: 0734938	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to Department of Veterans Affairs (VA) benefits 
(with the exception of insurance benefits).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

Appellant seeks to reopen a claim for benefits as the 
surviving spouse of the veteran.  The veteran had recognized 
service from September 1942 to May 1946, and died in March 
1992.


FINDINGS OF FACT

1.  In April 1991, the Director of the VA Compensation and 
Pension Service determined that the appellant had forfeited 
all rights, claims, and benefits under laws administered by 
the VA.  The appellant does not dispute that she was notified 
of the action and of her appellate rights, and that the 
decision was not appealed and therefore became final.  

2.  The regional office (RO) subsequently denied an 
application to reopen the claim in November 2001.  The 
appellant was notified of the action and of her appellate 
rights, but the decision was not appealed, and therefore 
became final.

3.  In July 2004, the appellant filed an application with the 
RO to reopen the same claim.

4.  The evidence received since the November 2001 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant, and, by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 RO decision, determining that the 
appellant had forfeited all rights, claims, and benefits 
under laws administered by the VA, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence received since the November 2001 RO decision is 
not new and material, and the appellant's claim with regard 
to the previous forfeiture determination may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that while this matter may not have been developed pursuant 
to every aspect of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), since the Board's decision is based on 
undisputed facts (appellant's representative concedes that 
appellant has not proffered any new documentary evidence 
since the last final denial), appellant's claim will be 
decided as a matter of law and the Board finds that any 
insufficiencies due to any failure to notify or develop the 
claim would not warrant the remand of this matter for further 
action under the VCAA.

In addition, following the July 2004 determination that 
denied the July 2004 application to reopen, the appellant was 
advised in a September 2006 letter of the evidence necessary 
to reopen her new and material evidence claim, and the 
respective obligations of VA in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Moreover, as will be shown more fully below, based on the 
applicable law, the only method for reopening the claim would 
be based on the submission of evidence that the appellant did 
not submit a false declaration in support of a claim for 
benefits or conspire with the veteran in producing fraudulent 
evidence.

Although the September 2006 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the remand of this 
claim for further notice and/or development under the VCAA 
would be an unnecessary use of VA time and resources.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Revocation of the Forfeiture of 
Entitlement to VA Benefits

The record reflects that in April 1991, the Director of the 
VA Compensation and Pension Service determined that the 
appellant had forfeited all rights, claims, and benefits 
under the laws administered by the VA.  The appellant does 
not dispute that she was notified of the action and of her 
appellate rights, and that the decision was not appealed and 
therefore became final.  

The RO subsequently denied an application to reopen the claim 
in November 2001.  The appellant was notified of the action 
in November 2001, at which time she was advised that her 
claim for VA death benefits was being denied due to a prior 
April 1991 decision that forfeited all of her rights to VA 
benefits.  The record also reflects that the appellant was 
notified of her appellate rights, but did not file a timely 
notice of disagreement with the November 2001 determination 
and accordingly, the November 2001 RO decision became final 
when appellant did not perfect her appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the appellant's claim for revocation of the 
forfeiture of entitlement to VA benefits may only be reopened 
if new and material evidence is submitted.  The July 2004 RO 
action continued to deny the appellant's claim for dependency 
and indemnity compensation (DIC), death pension, and accrued 
benefits based on the forfeiture decision in April 12, 1991, 
when it was determined that she had deliberately withheld 
information regarding her marriage to the veteran so as to 
continue to receive death benefits as the surviving spouse of 
another veteran.  

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurance benefits).  See 38 U.S.C.A. § 6103(a) (West 2002) 
(formerly 38 U.S.C. § 3503(a)).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
United State Court of Appeals for Veterans Claims (VA) noted 
that an original forfeiture action is an adversarial process 
initiated by VA and requires the application of the beyond-a-
reasonable-doubt standard to declare a forfeiture.  The Court 
ruled that a declaration of forfeiture may be reopened upon 
the presentment of new and material evidence, or revised 
based upon a finding of clear and unmistakable error in the 
original forfeiture decision.  The instant appeal is an 
effort to reopen a final forfeiture decision by the RO.

The Board notes that the Court remanded the Trilles case for 
the Secretary and the Board to address in the first instance 
what evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question.

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
was recently revised to define "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Regarding the question of what new and material evidence 
would be required to reopen VA benefits eligibility 
forfeiture cases such as this, the Board notes that a 
concurring opinion in Trilles specifically pointed out that 
"it is difficult to perceive of any evidence that would 
'bear[ ] directly and substantially upon the specific matter' 
other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  
Trilles, 13 Vet. App. at 331 quoting 38 C.F.R. § 3.156(a) 
(1999).  Applying this reasoning herein, new and material 
evidence would be evidence tending to negate the established 
basis of the finding that the appellant had conspired to and 
deliberately withheld information regarding her marriage to 
the veteran so as to continue to receive death benefits as 
the surviving spouse of another veteran.

In this regard, additional evidence received since the 
November 2001 RO decision consists of previously received 
documents and a December 2001 declaration in which appellant 
identifies herself as the surviving spouse of the veteran, an 
assertion that she has made since the submission of her 
original claim.  

In addition, at the time of her hearing before the Board, the 
appellant's representative acknowledged that no new 
documentary evidence had been filed in support of the claim 
(transcript (T.) at p. 2).  Moreover, the various statements 
from the appellant and the statements and testimony of both 
the appellant and her representative at the time of her 
hearing before the Board in May 2007 asserting that the 
appellant's actions that resulted in forfeiture were the 
result of an error or mistake and not with an intent to 
defraud are found to reiterate allegations that were 
previously made and considered.  

In summary, since November 2001, the Board finds that 
appellant has not submitted evidence that has not been 
previously considered and that tends to negate the 
established basis of the finding that the appellant had 
conspired to and deliberately withheld information regarding 
her marriage to the veteran so as to continue to receive 
death benefits as the surviving spouse of another veteran.

Therefore, the evidence is not new and material evidence, and 
the previously denied claim may not be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Because the appellant has not 
fulfilled her threshold burden of submitting new and material 
evidence to reopen her finally disallowed claim, the November 
2001 decision remains final and the appeal is denied.


ORDER

New and material evidence not having been submitted, the 
appellant's request to reopen the claim for revocation of 
forfeiture of the appellant's rights to VA benefits is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


